DETAILED ACTION
Election/Restrictions
	Applicant's election, without traverse, of claims 1-19 in the “Response to Restriction Requirement” filed on 11/16/2020 is acknowledged and entered by the Examiner. 
	This office action consider claims 1-20 pending for prosecution, wherein claim 20 is withdrawn from further consideration, and claims 1-19 are presented for examination. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
i. Claims Cancellation: This application is in condition for allowance except for the presence of claim 20, non-elected claims without traverse in “Response to Election / Restriction Filed” filed on 11/16/2020.  Accordingly, claim 20 has been cancelled. See MPEP § 8.07. 
In view of the above, this office action considers claims 1-19 presented for examination.

Reason for Allowances
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “forming first trenches in the first dielectric layer at the first region and the third region respectively, wherein the first trenches respectively expose the first doped layer and the second doped layer, each first trench includes a first sub-region adjacent to the second region and a second sub-region away from the second region, arranged along a direction in parallel with the second direction, and a minimum distance between a second sub-region and the contact region of the first gate structure is greater than zero; forming a first conductive layer in the first trenches; forming a second conductive layer on a surface of the first conductive layer at the second sub-regions after forming the first conductive layer; and forming a third conductive layer on the contact region of the first gate structure”, as recited in Claim 1, in combination with the remaining process steps and sequences of the claim.			
Claims 2-19, are allowed as those inherit the allowable subject matter from claim 1. 	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Lee et al. (US 20180005904 A1; hereinafter Lee) “VERTICAL CMOS DEVICES WITH COMMON GATE STACKS”.
Chen et al. (US 20190371933 A1; hereinafter Chen) “Structure and Method for FinFET Device with Contact Over Dielectric Gate”.	
Xie et al. (US 20190385946 A1; hereinafter Xie) “TRANSISTOR WITH RECESSED CROSS COUPLE FOR GATE CONTACT OVER ACTIVE REGION INTEGRATION”.	
Prior Art Lee teaches embodiments of the invention provide techniques for forming vertical CMOS devices with common gate stacks ([0002]), wherein (Fig. 1A+; [0042+]) a silicon substrate with doped regions formed in the top surface of the silicon substrate, where an insulator may be formed of SiBCN, silicon nitride or any silicon nitride-based low-k material containing boron, carbon, or oxygen on the silicon substrate with doped regions, where the insulator may be patterned so as to form spaces that reveal the doped regions, where a gate is deposited between the doped regions, an oxide layer is formed over patterned to allow formation of the gate contact, top source/drain contacts, and bottom source/drain contacts to form in the openings. But, Prior Art Lee does not expressly teach forming first trenches in the first dielectric layer at the first region and the third region respectively, wherein the first trenches respectively expose the first doped layer and the second doped layer, each first trench includes a first sub-region adjacent to the second region and a second sub-region away 
Prior Art Chen teaches a semiconductor structure includes a first active region and a second fin active region extruded from a semiconductor substrate; an isolation featured formed in the semiconductor substrate and being interposed between the first and second fin active regions; a dielectric gate disposed on the isolation feature; a first gate stack disposed on the first fin active region and a second gate stack disposed on the second fin active region; a first source/drain feature formed in the first fin active region and interposed between the first gate stack and the dielectric gate; a second source/drain feature formed in the second fin active region and interposed between the second gate stack and the dielectric gate; a contact feature formed in a first inter-level dielectric material layer and landing on the first and second source/drain features and extending over the dielectric gate ([Abstract]), wherein (Fig. 1+; [0013+]) a substrate with doped regions, a first inter-level dielectric material (ILD) layer is formed on the substrate, covering the source/drain features, patterning the ILD layer to form contact holes (or trenches) that expose the source/drain features, forming contacts 228 landing on and connecting to the source/drain features, and a gate stack between the active regions. But, Prior Art Chen does not expressly teach forming first trenches in the first dielectric layer at the first region and the third region respectively, wherein the first 
Prior Art Xie teaches a method for fabricating a transistor and a structure formed by the method. More particularly, the present invention relates to a method for fabricating a transistor with a recessed cross couple that is compatible with gate contact over active region integration ([0001]), wherein (Fig. 3+; [0059+]) source/drain (S/D) epitaxies disposed within substrate 308 of cross couple region, and S/D epitaxies disposed within substrate 308 of normal CA/CB region. Structure further includes an interlayer dielectric (ILD) disposed upon the S/D epitaxies and STI layer for each of cross couple region and normal CA/CB region, a first gate disposed at an edge of the active region, a second gate disposed on the active region, a third gate disposed on the active region, and a fourth gate disposed on the edge of the active region of the cross couple region, a trench contact material in the trenches in contact with each of first S/D epitaxy, second S/D epitaxy, third S/D epitaxy, fourth S/D epitaxy, fifth S/D contact, and sixth S/D epitaxy to metallize contacts, a cross couple contact material in cross couple contact trench in contact with second gate and second trench contact of cross couple region. But, Prior Art Xie does not expressly teach forming first trenches in the first 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OMAR F MOJADDEDI/Examiner, Art Unit 2898